DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on August 9th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 9th, 2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “first connection structure” and “second connection structure” in claims 5-6, “pushing member” in claims 7-8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (US 2019/0209154).
 	Regarding claim 1, Richter et al. disclose a surgical instrument comprising a handle (702) having a first end (see figure below), a second end (see figure below), and a passage (“opening in arm” ¶335, 706, figure 91) that extends from the first end to the second end; a shaft (707) having a first end (714), a second end (716), a longitudinal axis (central longitudinal axis) extending from the first end to the second end, and a coaxial channel (¶344 “hollow”) that extends completely through the shaft (figures 94a-94c), wherein the shaft is releasably connectable to the handle when the first end of the shaft is inserted from the second end of the handle into the passage to a position that is closer to the first end of the handle than to the second end of the handle (figures 94a-94c); and a secondary instrument (“one or more surgical devices” ¶344) configured to be inserted from the first end of the shaft into the channel and to extend out of the second end of the shaft when the shaft and the handle are connected to one another (¶344).
 	Regarding claim 1, Richter et al. appears to show in figures 91-94c that the maximum height of the handle measured in a direction of extension of the passage is less than a length of the handle measured in a direction perpendicular to the direction of extension of the passage, but does not expressly state that the maximum height is less than the length of the handle.
 	It would have been am obvious matter of design choice to one of ordinary skill in the art at the time of filing to have the maximum height of the handle be less than the length of the handle as it is one of many known ways of creating an elongate handle for gripping by a user.

    PNG
    media_image1.png
    458
    658
    media_image1.png
    Greyscale

 	Regarding claim 2, Richter et al. disclose the secondary instrument is insertable from the first end of the handle through the passage of the handle and into the channel of the shaft (¶344).
 	Regarding claim 5, Richter et al. disclose the handle comprises a first connection structure (712, ¶352) and the shaft comprises a second connection structure (“indentation” ¶352) configured to engage the first connection structure (¶352).
 	Regarding claim 6, Richter et al. disclose the first connection structure and the second connection structure comprise corresponding standardized connection structures (“male-female”¶352). 	Regarding claim 7, Richter et al. disclose the first connection structure and the second connection structure are engaged, the engagement is configured to be locked and released (¶352). 	Regarding claim 8, Richter et al. disclose the handle comprises a pushing member (712) for releasing the connection between the handle and the shaft (¶350-352).
 	Regarding claim 9, Richter et al. disclose the pushing member is configured to be actuated in a direction substantially transverse to the longitudinal axis (figures 94a-94c).
 	Regarding claim 10, Richter et al. disclose the surgical instrument is substantially T-shaped when the handle and the shaft are assembled to one another (figure 91). 	Regarding claim 11, Richter et al. disclose the second end of the shaft comprises a functional section (716, figure 92) configured to perform a primary function of the surgical instrument (¶246).
 	Regarding claim 17, Richter et al. disclose the instrument further includes a cannulated adapter (left or right 706, figures 94b-94c) releasably mountable between the shaft and the handle, wherein the adapter is configured to connect an auxiliary device to the surgical instrument (e.g. 7008 or 710, ¶334).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (US 2019/0209154) in view of Miller et al. (US 2011/0054537).	Regarding claim 3, Richter et al. discloses the claimed invention except for the secondary instrument comprises an elongate shaft with a tip portion.
 	Miller et al. disclose a surgical instrument (100) having a handle (104) and a shaft (102) have a first end (112) a second end (114) and a coaxial channel (111) and a secondary instrument (106) having an elongate shaft (140) with a tip portion (142, figure 6) to help provide access into hard tissue such as cortical bone (¶55-57).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the secondary instrument of Richter et al. to have an elongate shaft and with a tip portion as Miller et al. teach a secondary instrument (106) having an elongate shaft with a tip portion to help provide access into hard tissue such as cortical bone.
 	Regarding claim 4, Richter et al. disclose the claimed invention except for the secondary instrument comprises an awl.
 	Miller et al. disclose a surgical instrument (100) having a handle (104) and a shaft (102) have a first end (112) a second end (114) and a coaxial channel (111) and a secondary instrument (106) with an awl (¶60, ¶67) as it helps provide access into hard tissue such as cortical bone (¶67).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the secondary instrument of Richter et al. to have an awl as it helps provide access into hard tissue such as cortical bone. 	Regarding claim 12, Richter et al. disclose the claimed invention except for the functional second of the shaft comprises a thread cutting portion. 	Miller et al. disclose a second end of a shaft has a function section (figure 9b) with a threaded cutting portion (162, figure 9B, ¶58) as it provides threading for the subsequent placement of a bone screw therein (¶58).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the function section of Richter et al. to include a threaded cutting portion as taught by Miller et al. as it provides threading for the subsequent placement of a bone screw therein.
 	Regarding claim 13, Richter et al. disclose the claimed invention except for the secondary instrument has an attachment portion attachable to the handle.
 	Miller et al. disclose surgical instrument (100) having a handle (104) and a shaft (102) have a first end (112) a second end (114) and a coaxial channel (111) and a secondary instrument (106) with an attachment portion (138, 144) attachable to the handle (¶55, figure 9A) as it permits detachable coupling between the handle and the secondary instrument (¶55) thereby allowing both tools to be manipulating by gripping either the secondary instrument or the handle.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the secondary instrument of Richter et al. to have an attachment portion attachable to the handle as taught by Miller et al. as it permits detachable coupling between the handle and the secondary instrument thereby allowing both tools to be manipulating by gripping either the secondary instrument or the handle.
	Regarding claim 14, Richter et al. in view of Miller et al. disclose the attachment portion is attachable to the first end of the handle (¶55, figure 9A of Miller et al.). 

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (US 2019/0209154) in view of Choi (US 2009/0076520).
 	Regarding claim 13, Richter et al. disclose the claimed invention except for the secondary instrument has an attachment portion attachable to the handle.
 	Choi et al. disclose surgical instrument (figure 6) having a handle (111) and a shaft (130) have a first end (end opposite 117, @118), a second end (117) and a coaxial channel (116, ¶52) and a secondary instrument (120) with an attachment portion (121) attachable to the handle (¶48, via 123’s and 115’s) as it permits detachable coupling between the handle and the secondary instrument (¶48) thereby allowing both tools to be manipulating by gripping either the secondary instrument or the handle.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the secondary instrument of Richter et al. to have an attachment portion attachable to the handle as taught by Choi as it permits detachable coupling between the handle and the secondary instrument thereby allowing both tools to be manipulating by gripping either the secondary instrument or the handle.
 	Regarding claim 14, Richter et al. in view of Choi disclose the attachment portion is attachable to the first end of the handle (¶48, figure 2 of Choi). 
 	Regarding claim 15, Richter et al. in view of Choi disclose the attachment portion comprises a bracket (121 of Choi) with two ends (123’s of Choi) configured to engage attachment recesses on the handle (¶48, 115, figure 6 of Choi). 	Regarding claim 16, Richter et al. in view of Choi disclose the secondary instrument (120 of Choi) is rotatable to engage the attachment portion with the attachment recesses on the handle (¶48, rotational arrow show in figure 3).
 	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Richter et al. (US 2019/0209154) in view of Divincenzo et al. (US 2016/0030100).
 	Regarding claim 18, Richter et al. disclose the claimed invention including that the instrument may comprise bone anchor (“bone anchor in a pedicle” 425), but fails to expressly teach that the bone anchor is cannulated.
 	Divincenzo et al. disclose a surgical instrument (100) which is used to insert a cannulated bone anchor (900, figures 9A-9C, ¶84, ¶86) cannulating the bone anchor permits the use of a stylet to position the bone screw into proper positioning prior insertion of the screw into the human body.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the bone screw of Richter et al. to be cannulated as taught by Divincenzo et al. as the screw can be placed overtop of a style which can provide a more accurate placement of the screw at the target site along with the ability to position the bone screw into proper positioning prior insertion of the screw into the human body.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775